Citation Nr: 1120556	
Decision Date: 05/26/11    Archive Date: 06/06/11	

DOCKET NO.  09-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on unemployability due to the severity of service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from October 1978 to February 1979, and from January 1985 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the VARO in St. Petersburg, Florida, that denied entitlement to the benefit sought.

The appeal is REMANDED to the RO by way of the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran should further action is required.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully-informed decision as to the current claim on appeal.  Where the record before the Board is inadequate to render a fully-informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to a claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran's sole service-connected disability is his low back disability.  A 40 percent rating has been in effect for degenerative disc disease of the lumbar spine with mechanic low back pain since October 17, 2009.  Since the Veteran was accorded an examination of the back by VA in May 2009, he has expressed complaints that his back leaves him incapacitated on an almost daily basis.  He also claims he is under heavy medication for his back symptoms (Transcript, page 7).  He asserts that his treating physician at the Jacksonville, Florida, VA Outpatient Clinic has told him his back is "still getting worse.  It's constantly getting worse."  There are progress notes in the claims file from that facility, including some from the Veteran's primary VA doctor, that being Dr. Stevens, but the most recent evidence of record does not include comments from the physician as to the severity of the Veteran's back disability picture and its impact on his ability to function.  

At the March 2011 hearing, the Veteran also testified that he was currently enrolled in VA's Vocational Rehabilitation Program and had received some training.  He testified he had received a technical certificate in office management, but was not successful in finding any gainful employment (Transcript, page 4).  The Veteran's vocational rehabilitation folder is not included with the claims file.  

In view of the foregoing, the Board finds that the case should be REMANDED to the RO for the following actions:  

1.  The Veteran's vocational rehabilitation folder, to specifically include results of functional capacity testing and/ or assessments should be obtained and associated with the claims folder.

2.  The Veteran should complete an updated Application for Increased Compensation Based on Unemployability (VA Form 21-8940) and specify the places of employment where he has sought work in the past few years.  

3.  The Veteran's principal treating physician at the VA Outpatient Clinic in Jacksonville, Florida, should be contacted and asked to provide a statement as to his opinion as to the impact of the Veteran's service-connected disability on his ability to obtain and maintain some form of gainful employment.  

4.  Then, the Veteran should be scheduled for an examination by a physician knowledgeable in orthopedics for the purpose of determining the current severity of the Veteran's service-connected low back disability.  The examiner should provide an opinion concerning degree of social and industrial impairment resulting from the Veteran's service-connected disorder.  

5.  The RO should refer the claim to the Director of Compensation & Pension Services for an opinion on the following:  (a) Whether consideration of an extraschedular evaluation for a service-connected back disability under the provisions of 38 C.F.R. § 3.321(b) is warranted; and (b) whether consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is warranted.

6.  After the above development has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond.  


By this REMAND, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



